DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
Response to Arguments
Applicant's argument, see pages 6-8, filed on Sep. 21, 2021, have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.
Examiner notes claim 17 was not amended in the same way as claim 7. Since all other claims were similarly amended, it wasn’t clear whether it was amended as applicant intended.

Claim Objections
Claim 16 is objected to because of the following informalities:  it is missing a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhong  (U.S. Patent Application Publication No. 2019/0373254 A1), [hereinafter Zhong].
Regarding claim 1, Zhong suggests a decoder (an apparatus for decoding an encoded video stream is disclosed; 0006), the decoder comprising circuitry (Fig. 4)  configured to:
receive a bitstream including a coded reference picture (the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture; 0018) and a coded current picture (The process 400 includes operations 404-410 to reconstruct a video stream 412 from a compressed video stream 402. In addition, the example process 400 (either the whole process or some stages) can be modified when implementing dynamic reference picture reconstruction of FIGS. 5-6 described below.; 0044 and Fig. 4), the current picture comprising a first plurality of coding units, each having an associated coding unit header, and a second plurality of coding units, each having an associated coding unit header ([0018] When using the updated DRR as reference for encoding the new picture, the reference information can be indicated by the encoder in, for example, a slice header or supplemental enhancement information (SEI) of the new picture. Upon receiving the new picture, the decoder can tell from the slice header or the SEI that the DRR needs to be updated, which will be updated with the previously decoded new slice received and acknowledged by the decoder in the feedback message. The new DRR is used for decoding the new picture. [0019] A slice can be included in one packet or divided into multiple packets; and the first slice can be associated with a slice number and will be referred to herein with the slice number (e.g., a slice “S0”) along with the picture that the slice belongs to (e.g., picture P(i+1) in FIG. 7); 0047); 
decode and store the reference picture, the reference picture not being output for video display (the reconstructed picture can also be stored in a buffer (e.g., in the memory 110 in FIG. 1) to be used as the future reference data; 0045); 
decode each of the first plurality of coding units in the current picture (decoding the first slice of the first picture after encoding the first slice of the first picture; 0040), in response to the coding unit header by: 
updating a block of the reference picture (updating the DRR with the first slice of the first picture decoded after encoding.; 0040); 
using the updated block as a predictor of the coding unit ([0053] The updated DRR can be used for encoding a third picture of the video stream, which is encoded later in time than the first picture and after receiving the feedback message indicative of having received the first slice of the first picture. For example, in response to receiving the feedback message indicative of having received the slice “S0” of the picture P(i+1), the DRR can be updated by using the slice “S0” of the picture P(i+1) to replace an earlier slice “S0” of the picture Pi, for example. The updated DRR can be used for encoding subsequent pictures, such as a picture P(i+5) in FIG. 7. By updating the DRR at the slice level, once a slice is confirmed at the encoder that it has been received by the decoder, the DRR can be updated to include the most recent slice, which can increase the correlation between the DRR and future pictures, even in the cases when only portions of a picture are received by the decoder.); and 
adding residual pixel values to the predictor (A residual, which is the difference between a predicted block and the current block, can be further transformed, quantized, and/or entropy encoded; 0040, 42-43); and 
decode each of the second plurality of coding units without using the reference picture ([0055] In some implementations, reference pictures used for predicting the third picture further include a picture encoded and decoded immediately prior to encoding the third picture (e.g., “last” picture). For example, the “last” picture can be encoded and then decoded using the reconstruction path in FIG. 3 so that the encoder and the decoder can use the same reference picture reconstructed from the encoded video stream. As an example, the reference picture for predicting the third picture can be selected from the updated DRR [i.e., without using the reference picture] and the last picture. For example, when the network condition is good (therefore little to no packet loss), the last picture can be used as reference).
Therefore, it would have been obvious at the time the invention was filed to incorporate the decoder slice updates of Zhong using the feedback messages suggested by Zhong to update slices and use the updated slices as references for future slices, rather than updating the entire frame. The motivation would be so the dynamic reference picture reconstruction techniques described in this disclosure introduce a noticeable improvement in performance, bits savings, and mitigating effects on packet loss. For example, even when only one slice is received for a certain picture, that slice can still be used to update the DRR. Zhong at ¶0019.
 Regarding claim 4, Zhong suggests all the limitations and motivations of claim 1, as discussed above. Zhong also suggests wherein the bitstream includes a second current coded block and the decoder is further configured to: determine that an unavailable reference block update mode is not enabled for the second current coded block; and skip updating the unavailable reference frame ([0065] The timing for updating the DRR can vary depending on the implementations. For example, in some implementations, after the first slice of the first picture is decoded, it may not be used to update the DRR immediately. The encoder will tell when to use it, for example, by passing the reference information in the slice header or SEI of a new picture. In one example, the encoder can include the reference information in the slice header or SEI of the picture P(i+5) in FIG. 7. Consequently, the decoder will be able to reconstruct the new DRR when decoding the picture P(i+5). Before that, the old DRR is valid to use.).
Regarding claim 5, Zhong suggests all the limitations and motivations of claim 4, as discussed above. Zhong also suggests wherein the current picture and the second current coded block are within different frames ([0042] In some implementations, the process 300 can further include a reconstruction path for reconstructing reference data to be used for predicting a future picture [i.e., different frames]).
Regarding claim 6, Zhong suggests all the limitations and motivations of claim 4, as discussed above. Zhong also suggests wherein the current picture includes a coding tree unit ([0031] Each picture of the video stream 200 can be divided into multiple processing units. In some video coding standards, the processing units are referred to as “macroblocks” or “coding tree blocks” (CTBs). In some implementations, each processing unit can be further divided into one or more processing sub-units, in which the processing sub-units are referred to as “blocks” or “coding units” (CUs).).
Regarding claim 7, Zhong suggests all the limitations and motivations of claim 4, as discussed above. Zhong also suggests wherein the reference picture includes a coding unit ([0017] According to implementations of this disclosure, a decoder receives a new slice from a picture, and sends a feedback message to an encoder indicating that the new slice has been received. When the feedback message arrives at the encoder, the encoder replaces an old slice in a dynamic reference picture (DRR) with the new slice (e.g., a reconstructed slice from the new slice)[i.e., a coding unit], so that the updated DRR can be used as a reference picture for encoding subsequent pictures).
Regarding claim 8, Zhong suggests all the limitations and motivations of claim 1, as discussed above. Zhong also suggests receive a second coded block; determine that an inter prediction mode is enabled for the second coded block (); and determine a second decoded block using the reference picture according to the inter prediction mode ([0017] According to implementations of this disclosure, a decoder receives a new slice from a picture, and sends a feedback message to an encoder indicating that the new slice has been received. When the feedback message arrives at the encoder, the encoder replaces an old slice in a dynamic reference picture (DRR) with the new slice (e.g., a reconstructed slice from the new slice) [i.e., a second coded block], so that the updated DRR can be used as a reference picture for encoding subsequent pictures. The new slice and the old slice can be, for example, co-located slices. It will take some time for the feedback message to arrive, especially when the network condition is jittery. Before receiving the feedback message, without knowing whether the new slice has safely arrived at the decoder, the encoder will not use it as reference. After receiving the feedback message, the encoder can update the DRR, which can be used as reference for encoding a new picture.).
Regarding claims 11, 14-16 and 18, Zhong suggests all of the elements and motivations of claims 1, 4-6 and 8 in apparatus form rather than method form. Zhong also suggests a method (a method for encoding a video stream is disclosed; 0004). Therefore, the supporting rationale of the rejections to claims 1, 4-6 and 8 applies equally as well to those elements of claims 11, 14-18, respectively.
Regarding claim 17, Zhong suggests all of the elements and motivations of claim 11, as discussed above. Zhong also suggests wherein the current picture includes a coding unit ([0031] Each picture of the video stream 200 can be divided into multiple processing units. In some video coding standards, the processing units are referred to as “macroblocks” or “coding tree blocks” (CTBs). In some implementations, each processing unit can be further divided into one or more processing sub-units, in which the processing sub-units are referred to as “blocks” or “coding units” (CUs)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanner suggests [0042] When a partial frame has changed at 322, then it is determined whether the prior frame, the frame before the partially changed frame, was inter-frame encoded or not at 322. If the prior frame was inter-frame encoded, there may be visual artifacts depending on the QP (Quantization Parameter) used. This may occur for example, if the channel to the display was congested due to file transfers or some other channel activity. Artifacts may be tracked with a dirty rectangle list. At 324, the dirty rectangle list may be updated with the regions that might benefit from being transmitted again. The prior reference frame may then be updated with the PSR2 dirty rectangles at 326. This makes these rectangles available as a reference the next time the transport switches back to a full or partial inter-frame mode and the video engine starts again. The updated prior frame may be used as a reference frame if the system switches back to inter-frame mode. The process goes to the next frame at 316).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487